Phillips, P. J. This is an action on the case brought by appellee against appellant for injury by flooding lands belonging to appellee, averred to be within the Bussell & Allison Drainage District. There was a verdiej; and judgment for plaintiff. Where lands lie within the boundaries of a district and are damaged by the construction of the levees of the district, no action lies against the district for such injury. The remedy for negligent or wrongful acts must be personally against the persons causing the injury. Under the averments of the declaration in this case, the plaintiff has no cause of action against the defendant. Elmore v. Drainage Com’rs, 135 Ill. 269. The judgment must he reversed and the cause remanded. Reversed and remanded.